DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Reference Number 11 points to two different features of the surge arrester (insulation layer and wedge-shaped recess; see figures 1 and 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: current specification, pages 5 and 6, refers to reference number 11 as both an insulation layer and a wedge-shaped .       
Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
6. 	Claim(s) 16-21 and 24-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaube et al, US Pub. 2008/0088406.
Regarding claims 16 and 24, Klaube teaches (figures 1, 5-6 and paragraphs 0066-0069) a surge arrester comprising a tubular housing 5 and an end fitting 3, which is connected to one end of the housing and on which a column having at least one electrical resistor 1 is arranged, a support means 3D abutting the inner face of the tubular housing in the region of the end fitting (figure 1), and the support means comprising an opening 37 in the longitudinal direction of the surge arrester, into which opening a pressing means (both wedge 33 and rod 9 can be regarded as a pressing means; cf. figures 5 and 6; paragraphs [0066]-[0069]) is inserted.
Regarding claims 17, 18, 25 and 26, Klaube teaches a wedge 33 arranged in the opening 37 in form-fitting manner (“interlocked”; see paragraph 0069).
Regarding claims 19, 20, 27 and 28, Klaube teaches (see figures 5 and 6) rod 9 (as pressing means), the rod 9 being held both on the side of the wedge 33 by means of cutting blade 29 and also on the side of the guide groove of inner part 3C of the end fitting by means of complementary cutting blade 29A (see paragraphs 0067-0068).
Regarding claim 21, Klaube teaches the support means 3D (figures 5 and 6) is designed as a hollow cylinder.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaube in view of Gottschaulk et al., US Pat. 9,306,385.
Regarding claims 23 and 30, Klaube teaches the claimed invention except for the support forming a ring-shaped step in which the column is form-lockingly received.
Gottschaulk teaches a surge arrester (see figures 1 and 2) having an inner contour of the lower locking ring 10 (support element comprising of 5, 7 and 10; col. 4, lines 5-15) forming a 
  It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Gottschaulk with Klaube, since the ring shaped step of the support element 4 taught by Gottschaulk allows for locking down the support to the housing using tightening/adjusting means 13.
Allowable Subject Matter
Claims 22 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 22 and 29, the prior art of record do not teach or suggest the support being “a plurality of hollow cylinder segments forming the plurality of recesses for receiving the plurality of pressure devices in an installed state.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Anjiki et al., Suenwoldt, Klaube ‘487, Robinson et al., and Berggren et al. teach surge arresters having support elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833